         Case 4:21-cv-00872-MWB Document 7 Filed 06/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERROLL A. HENDERSON,

                         Plaintiff,

             v.                                       No. 4:21-cv-00872-MWB

PENNSYLVANIA STATE UNIVERSITY,

                         Defendant.


                                 NOTICE OF APPEARANCE

       Please enter the appearance of Sarah E. Bouchard as counsel for Defendant Pennsylvania

State University in the above-captioned action.


Dated: June 17, 2021                         Respectfully submitted,


                                             By: /s/ Sarah E. Bouchard
                                                 Sarah E. Bouchard
                                                 MORGAN, LEWIS & BOCKIUS, LLP
                                                 1701 Market Street
                                                 Philadelphia, PA 19103
                                                 Tel: 215.963.5000
                                                 Fax: 215.963.5001
                                                 Email: sarah.bouchard@morganlewis.com

                                                  Counsel for Defendant
         Case 4:21-cv-00872-MWB Document 7 Filed 06/17/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Sarah E. Bouchard, hereby certify that a true and correct copy of the foregoing Entry of

Appearance was filed electronically on June 17, 2021, and is available to all counsel of record

for viewing and downloading from the ECF system including:

                                     Stephen G. Console
                                     Rahul Munshi
                                     Console Mattiacci Law, LLC
                                     9th Floor
                                     1525 Locust Street
                                     Philadelphia, PA 19102
                                     console@consolelaw.com
                                     munshi@consolelaw.com

                                     Counsel for Plaintiff



                                                     /s/ Sarah E. Bouchard
                                                     Sarah E. Bouchard
